Citation Nr: 0830884	
Decision Date: 09/11/08    Archive Date: 09/22/08

DOCKET NO.  01-01 458	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for myasthenia gravis.

2.  Entitlement to service connection for heart disease to 
include hypertension.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

A. Barone, Associate Counsel


INTRODUCTION

The veteran had active service from January 1981 to May 1981.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2000 rating determination 
of a Regional Office (RO) of the Department of Veterans 
Affairs (VA).  The veteran testified at a Board 
videoconference hearing in July 2001.

This case was previously before the Board on multiple 
occasions.  In July 2001, the Board found new and material 
evidence to reopen the claim for service connection for heart 
disease to include hypertension, but remanded the case to the 
RO for additional development.  In July 2004, the Board 
reopened the issue of entitlement to service connection for 
myasthenia gravis, and remanded both service connection 
claims on appeal for additional development of the record.

The Board wishes to acknowledge the veteran's statements 
which have sought to clarify the nature of her hypertension 
claim on appeal.  The Board notes that the veteran has 
repeatedly expressed, including in a November 2003 statement, 
that she no longer contends that she has ever had a heart 
disability, but rather that this claim on appeal is intended 
to be a claim for her hypertension pathology specifically.  
The Board has reviewed this issue with a full understanding 
of the veteran's clarification.

The issue of entitlement to service connection for heart 
disease, to include hypertension, is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Resolving reasonable doubt in favor of the veteran, 
myasthenia gravis was manifested during the veteran's active 
duty service or within a year following discharge from active 
duty service.


CONCLUSION OF LAW

Myasthenia gravis was incurred in the veteran's active duty 
service.  38 U.S.C.A. 
§§ 1101, 1112, 1131, 1137, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Analysis

This case features the veteran's claim of entitlement to 
service connection for myasthenia gravis.  Applicable law 
provides that service connection will be granted if it is 
shown that the veteran suffers from disability resulting from 
an injury suffered or disease contracted in line of duty, or 
for aggravation of a preexisting injury or disease in line of 
duty, in the active military, naval, or air service.  38 
U.S.C.A. § 1131; 38 C.F.R. § 3.303.  That an injury occurred 
in service alone is not enough; there must be chronic 
disability resulting from that injury.  If there is no 
showing of a resulting chronic condition during service, then 
a showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).

Additionally, for veterans who have served 90 days or more of 
active service during a war period or after December 31, 
1946, certain chronic disabilities, such as myasthenia 
gravis, are presumed to have been incurred in service if 
manifest to a compensable degree within one year of discharge 
from service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. 
§§ 3.307, 3.309.  Service connection may also be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d).

It is clear from the record that the veteran has been 
diagnosed with myasthenia gravis, formally around the year 
1987.  The veteran underwent a thymectomy in 1992.  The 
essential question in this case is whether the veteran's 
myasthenia gravis manifested during the veteran's military 
service or within one year following separation from service.  
As discussed below, the Board finds that the record contains 
probative evidence supporting a finding that the veteran's 
myasthenia gravis first manifested during service or, 
alternatively, manifested in documented symptomatology within 
a year following service.  The Board finds that the positive 
evidence in this regard is not probatively outweighed by the 
negative evidence.  Giving proper account to the insidious 
nature of the disease at issue, and the well-documented 
difficulty in properly diagnosing the pathology during early 
onset, the Board finds that service connection is warranted 
for myasthenia gravis through resolution of reasonable doubt 
in favor of the veteran.

February 1981 service medical records reflect that the 
veteran complained of chest tightness and shortness of breath 
around that time, and examinations prompted a medical 
suspicion of a congenital cardiac defect.  Some February 1981 
reports suggest complaints of "cramping" and 
"musculoskeletal pain," and it is somewhat unclear to what 
extent this complaint was a reference to the veteran's 
documented spinal injury rather than to possibly involving 
broader complaints of muscular pain.

A February 1981 chest x-ray report shows a medical impression 
of "Cardiomegaly with left ventricular predominant 
pattern."  A March 1981 report shows that the veteran 
described "sharp pressing retrosternal chest pain ... with no 
relation to exertion."  The assessment at that time was 
"organic heart disease, etiology unknown." Significantly, 
there was a note of "atypical chest pain possibly 
unrelated," which may suggest that the veteran's symptoms 
were particularly well accounted for by the cardiac pathology 
diagnosed at that time.  Another March 1981 report notes 
suspicion of a possible ventricular septal defect (VSD).  The 
veteran was found to be medically disqualified from service 
shortly thereafter, and a May 1981 report suggests that the 
separation was recommended on the basis of the diagnosed 
cardiac disability existing prior to service.

Of great significance in this case, however, is that the 
preponderance of the post-service medical evidence strongly 
indicates that the veteran does not suffer from any such 
cardiac disability, and further suggests that the prior 
diagnosis of a cardiac disability may have been the result of 
misinterpreting early developing manifestations of the 
veteran's myasthenia gravis.

A September 1981 VA chest x-ray report shows the veteran's 
"Cardiac size is in the upper normal range."  A May 2001 
statement from the veteran's private cardiologist clearly 
explains that the veteran "has no evidence of VSD currently 
and I am not convinced she had VSD in 1981."  The Board 
notes a September 2003 VA medical examination report explains 
that, "Chest x-ray did not reveal enlarged heart.  
Throughout the balance of the chart, from the time she was in 
the military forward, there has only been one notation, and 
that was during the military where some said she had an 
enlarged heart."  The report continues to explain that, 
"Ever since then, it has been one constant denial of cardiac 
enlargement after another.  All civilian physicians have 
denied any enlargement of the heart."  The Board's own 
review of the record is consistent with this discussion.

The Board also notes a highly significant private medical 
statement provided by the veteran's thoracic surgeon, Dr. 
L.M.R., in June 2001.  This letter explains the surgeon 
performed the veteran's 1992 thymectomy.  The June 2001 
letter opines that "review of her old records suggests that 
she had the onset of myesthenia symptoms when in the military 
from 1980-81."  The letter explains that "She was 
erroneously diagnosed as having heat [sic] disease.  This has 
not benn [sic] confirmed subsequent to that time."  The key 
point of the June 2001 letter is the medical opinion that 
"In retrospect it appears that her disease had its onset in 
1980 and the xray reporting cardiac enlargement in truth was 
the enlarged thymus overlaying the cardiac silhouette."

The Board has given careful consideration of this June 2001 
letter, and despite the apparently somewhat speculative 
nature of the key conclusion, the Board is compelled to 
observe that the conclusion is not contradicted by any 
medical evidence; in fact, the veteran's in-service diagnosis 
of a cardiac pathology appears to have been erroneous in 
light of the preponderance of the subsequent medical evidence 
of record.  It is apparent from the record that the veteran 
developed an enlarged thymus as a feature of her myasthenia 
gravis pathology.  The veteran's thoracic surgeon is 
competent to explain the likely role of an enlarged thymus in 
causing a specific prior misdiagnosis, and the Board views 
the surgeon's discussion to be at least somewhat probative as 
the explanation appears substantially consistent with the 
documented medical history.  Thus, the June 2001 letter from 
the veteran's thoracic surgeon tends to support the veteran's 
claim in this case, as it provides a credible and competent 
medical impression that the veteran's myasthenia gravis 
manifested during military service.

Beyond the veteran's theory that her myasthenia gravis 
manifested during her period of military service, the Board 
also notes that there is evidence further suggesting that the 
myasthenia gravis pathology manifested in symptomatology 
within one year following service.  The veteran was 
discharged from active duty service in May 1981, and August 
1981 VA medical records clearly show that the veteran was 
treated at that time for complaints including "diffuse 
weakness."  In September 1981, the veteran's complaints 
included "muscle cramps in shoulders, arms; pain in hands, 
knees, + occ hips."  Although the veteran's treatment at 
that time included consideration of the residuals of a spinal 
injury, it is clear that medical professionals did not 
believe that the known spinal diagnosis accounted for the 
broad symptoms complaints.  An August 1981 record shows that 
the veteran's complaints of "numbness tingling in both arms 
+ hands [especially] when having period" did not correspond 
to any radicular distribution.  The September 1981 records 
show that the veteran's unexplained symptomatology led to 
some discussion of whether muscular dystrophy or 
rheumatologic disease may have been involved.

Insofar as the evidence of record suggests that symptoms of 
the veteran's eventually diagnosed myasthenia gravis 
manifested within one year of the veteran's discharge from 
active duty service, the Board notes that the one year 
presumptive period for service connection applies to any 
evident manifestation of myasthenia gravis, as any 
ascertainable manifestation would be compensable under 
Diagnostic Code 8025.

The record reflects that the diagnosis of myasthenia gravis 
was rendered around 1987, following a latest round of testing 
and treatment regarding substantially the same symptom 
complaints which were unexplained in 1981.  In August 1986, 
the veteran complained of chronic pain, including in her 
extremities, which was medically considered to be unrelated 
to her spinal injury.  In February 1987, the veteran 
continued to receive consultation and treatment for 
unexplained weakness and cramps, featuring "numbness in 
hands, pain in R hip and both knees."  The Board notes that 
this presents a strong similarity to the symptom complaints 
considered to be unexplained in 1981.  In March 1987, the 
veteran's complaints of neck, arm, and hip pain led to an 
explicit medical observation that the history presented 
"some consistency for mild myasthenia gravis."  This 
subsequently led to the formal diagnosis.

The Board takes administrative notice of the fact that 
numerous publicly available sources of information describe 
the difficulty in correctly or promptly diagnosing myasthenia 
gravis, particularly in its earliest manifested symptoms.  
The onset and development of the disease is noted to often 
cause symptom complaints, including fatigability and muscle 
weakness, without any clinically identifiable abnormalities 
from common diagnostic testing.

In light of the specially insidious nature of myasthenia 
gravis, the Board considers the significant contemporaneous 
evidence showing pertinent symptomatology within a year of 
discharge from service to raise significant reasonable doubt 
regarding the veteran's claim that myasthenia gravis was 
manifested at that time.  The pertinent symptom complaints in 
1981 were clearly not medically attributed to any other 
medical diagnosis at that time, and were later attributed to 
myasthenia gravis when that diagnosis was furnished in later 
years; the Board believes that a reasonable doubt is 
presented by the record concerning the timing of onset of 
myasthenia gravis.  Despite the absence of a contemporaneous 
diagnosis in 1981, the Board does not find that any evidence 
of record probatively outweighs the positive evidence 
indicating that myasthenia gravis was manifesting in 
symptomatology at least as early as within a year of the 
veteran's separation from service.

Moreover, the Board has given careful consideration to the 
hindsight diagnosis by the veteran's thoracic surgeon.  This 
evidence suggests that the veteran's diagnosed cardiomegaly 
in service was actually a misinterpretation of an enlarged 
thymus resulting from myasthenia gravis.  In light of the 
fact that the veteran has not had any significant cardiac 
pathology confirmed since service, and in light of the 
discussion presented by the veteran's thoracic surgeon, the 
Board views additional reasonable doubt raised by this 
evidence regarding the actual onset of the myasthenia gravis.

Accordingly, and resolving all reasonable doubt in favor on 
the veteran, service connection for myasthenia gravis is 
warranted.  38 C.F.R. §§ 3.102, 3.304(f).  

VA has met the notice and duty to assist provisions of 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 and 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  To the extent that 
there may be any deficiency of notice or assistance, there is 
no prejudice to the veteran given the favorable nature of the 
Board's decision.


ORDER

Service connection for myasthenia gravis is warranted.  To 
this extent, the appeal is granted.


REMAND

Review of the claims folder has led the Board to the view 
that additional development is necessary to afford 
appropriate consideration to the veteran's appeal for 
'entitlement to service connection for heart disease to 
include hypertension.'  The Board again notes that this claim 
has been repeatedly clarified by the veteran to feature only 
her contention that her hypertension warrants service 
connection, and not that she otherwise suffers from heart 
disease.

A May 2001 private medical opinion reflects review of the 
veteran's service medical records and asserts that the 
veteran's current hypertension pathology began during 
service.  Although the rationale and discussion of this 
opinion raises some confusion regarding the author's 
interpretation of the record, the medical opinion 
nevertheless presents somewhat probative evidence tending to 
support the veteran's claim for service connection on a 
direct basis.  Additionally, the May 2001 letter describes it 
as "likely" that the veteran's service connected back 
pathology has been significant in the etiology of the 
veteran's hypertension.

The September 2003 VA examination report addressing this 
claim offers a clear medical opinion, presented with a highly 
thorough discussion of pertinent medical analysis, that there 
is no cardiac disability or hypertension caused by the 
service connected back disability.  However, the Board is 
unable to find that the September 2003 VA examination report 
addresses the question of whether the veteran's current 
hypertension may be directly etiologically related to 
service.  This is an essential part of the veteran's claim 
for service connection and it must be properly developed with 
adequate medical evidence, especially considering that the 
veteran's service medical records include a qualifying high 
blood pressure reading and a medical diagnosis of 
hypertension in March 1981.  The Board believes that the 
record still lacks a proper medical etiology opinion 
discussing the veteran's currently diagnosed hypertension.

Given the diagnosis of hypertension in service, the current 
presence of hypertension as reflected in VA treatment 
records, and the veteran's testimony and the private medical 
opinion suggesting a link between hypertension and service, 
the Board finds that a proper VA examination is necessary in 
this case.  See McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  The September 2003 VA examination report is 
primarily focused upon questions of cardiac disability 
suggested in the service medical records, and this 
corresponds to the RO's misinterpretation of the veteran's 
original claim in August 1998 for service connection for 
hypertension.  The RO has characterized the claim as a 
petition to reopen a previously denied claimed for a heart 
disability, and the veteran has clarified that she no longer 
contends that she has ever had a heart disability, most 
recently in a November 2003 statement; the veteran's claim 
currently on appeal concerns her currently diagnosed 
hypertension.

The Board also notes, in passing, that the veteran's April 
2001 Board hearing testimony, which was focused exclusively 
upon the hypertension claim, included a reference to her 
complicated medication regiment which has been unable to 
bring her hypertension under control; the described 
medication involves "medicine for my myasthenia gravis, 
which is also affecting my thyroid so I'm taking medicine for 
my thyroid."  In light of the fact that the hypertension 
claim must be remanded for additional development, and as the 
veteran has now been granted service connection for 
myasthenia gravis, the Board believes the veteran's testimony 
regarding her myasthenia gravis medication at her hearing 
reasonably raises a question as to whether the veteran's 
hypertension may be caused or aggravated by her myasthenia 
gravis pathology or treatment.  A medical opinion addressing 
this question would assist in providing proper consideration 
to the veteran's claim.

Finally, the Board notes that the veteran has been diagnosed 
with "hypertension" and with "pulmonary hypertension" in 
multiple medical documents of record.  As this case must be 
remanded for other reasons, the Board believes it will be 
further helpful to develop medical evidence expressly 
contemplating both current diagnoses prior to proceeding with 
final appellate adjudication of the claim.

Accordingly, the case is REMANDED for the following actions:

1.  The veteran should be scheduled for an 
appropriate VA examination to evaluate the 
etiology of her current hypertension.  It 
is imperative that the claims file be made 
available to and be reviewed by the 
examiner in connection with the 
examination.  All indicated tests and 
studies should be performed and all 
clinical and special test findings should 
be reported in detail.  After reviewing 
the claims file and examining the veteran, 
the examiner should offer an opinion as to 
the following:

a)  Is it at least as likely as not 
(a 50% or higher degree of 
probability) that the veteran 
currently suffers from any chronic 
hypertension pathology which first 
manifested during military service, 
or which is otherwise etiologically 
linked to her military service?  In 
responding to this question, please 
address the significance, if any, of 
the March 1981 diagnosis of 
hypertension noted in the veteran's 
service medical records.

b)  Is it at least as likely as not 
(a 50% or higher degree of 
probability) that the veteran 
currently suffers from any chronic 
hypertension pathology which is 
caused or aggravated by any service 
connected disability, including 
myasthenia gravis, or any prescribed 
treatment for a service connected 
disability?

c)  To the extent it may be relevant 
to the responses to the above 
questions, please offer a clarifying 
medical discussion addressing any 
relevant relationship or distinction 
between the veteran's recorded 
diagnosis of "hypertension" and her 
recorded diagnosis of "pulmonary 
hypertension."

2.  After completion of the above and any 
other development the RO should deem 
necessary, the RO should review the 
expanded record and readjudicate the 
issue.  If the claim remains denied, the 
veteran and her representative should be 
furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


